Name: Commission Regulation (EEC) No 2363/92 of 31 July 1992 introducing preventive distillation as provided for in Article 38 of Regulation (EEC) No 822/87 for the 1992/93 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 230/1513. 8 . 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2363/92 of 31 July 1992 introducing preventive distillation as provided for in Article 38 of Regulation (EEC) No 822/87 for the 1992/93 wine year measure during the first months of the marketing year, and on the other hand to ensure a good performance of the contracts and the declarations signed by the produ ­ cers, by establishing a guarantee, which secure the deli ­ very of wine to a distillery ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1756/92 (2), and in particular Article 38 (5) thereof, Whereas Commission Regulation (EEC) No 2721 /88 (3), as last amended by Regulation (EEC) No 2181 /91 (4) lays down detailed rules for voluntary distillation, as provided for in Articles 38 , 41 and 42 of Regulation (EEC) No 822/87 ; whereas Commission Regulation (EEC) No 2167/92 (*) fixes the prices, the aid and certain other factors applicable to preventive distillation for the 1992/93 wine year ; Whereas, in view of the foreseeable situation on the market, the harvest forecasts and the level of end-of-year stocks, the quantities eligible should be fixed at levels which, in combination with the other distillation measures for the wine year, will enable the market to be stabilized, without however exceeding the quantities compatible with sound management of the market ; Whereas given the low yields obtained in Spanish wine ­ growing areas, a maximum percentage for the production which can be distilled from products obtained from grapes harvested in the Spanish wine growing zone C should be set as so to have comparable results in terms of a percentage of production for the entire Community ; Whereas considering that the necessary data is not avai ­ lable for administratives reasons in Germany and in Portugal, a specific regime should be set for these two countries ; Whereas, with a view to applying this Regulation it is necessary to know the areas cultivated for production, in order to determine the quantity which producers may have distilled ; whereas a high number of Greek producers do not have the necessary data owing to the administra ­ tion's delay in introducing the planned administrative structures ; whereas, so that the abovementioned produ ­ cers are not prevented from qualifying under the measure, provision should be made for the reference areas to be determined on the basis of a flat-rate yield by Greece as a whole ; Whereas, in order to increase the efficiency of this distil ­ lation, it is necesary on the one hand, to concentrate this Article 1 1 . Preventive distillation of table wine and of wine suitable for yielding table wine as provided for in Article 38 of Regulation (EEC) No 822/87 is hereby intro ­ duced for the 1992/93 wine year. The quantity of table wine or of wine suitable for yielding table wine which producers may have distilled in accor ­ dance with Regulation (EEC) No 2721 /88 is limited at 18 hectolitres per hectare. However, concerning the products obtained by grapes harvested in the spanish wine-growing zone C, this quan ­ tity is also limited to 25 % of the production of table wine produced by these products. By derogation of Article 2 ( 1 ) of Regulation (EEC) No 2721 /88 the quantity of table wine or wine suitable to yield table wine obtained from grapes harvested in Portugal or in Germany that producers may distill is limited solely to a percentage of the production of table wine. This percentage is fixed at 25 % for Portugal and 18 % for Germany. The quantity of table wine produced to which the percen ­ tages referred to in preceding subparagraphs 3 and 4 apply shall be, for each producer, that resulting from the sum of the quantities appearing as wine in the column ficaded (Table wine') in the production-declaration  which he has submitted pursuant to Commission Regula ­ tion (EEC) No 3929/87 (6) where so required and the quantities obtained by himself after the date of submis ­ sion of the said declaration and entered in the records provided fro in Article 14 of Regulation (EEC) No 1153/75 0. 2. The area to be used when calculating the quantity of0 OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 27. 0 OJ No L 241 , 1 . 9. 1988, p. 88 . (4) OJ No L 202, 25. 7. 1991 , p. 16. 0 OJ No L 217, 31 . 7. 1992, p. 35. (6) OJ No L 369, 29 . 12. 1987, p . 59. f) OJ No L 113, 1 . 5 . 1975, p. 1 . No L 230/16 Official Journal of the European Communities 13 . 8 . 92 of a guarantee equal to an amount of ECU 4 per hecto ­ litre. The guarantee will be released for the quantities delivered when the producer presents proof of the delivery to a distillery. If no deliveries have taken place within the foreseen time limit, the guarantee remains acquired. 4. Member States are authorized to limit the number of contracts a producer may subscribe for the distillation operation concerned. Article 3 This Regulation shall enter into force on 1 September 1992. table wine or wine suitable for yielding table wine which Greek producers may have distilled shall be obtained by dividing the quantity given as wine in the table wine column of the production declaration, presented pursuant to Commission Regulation (EEC) No 3929/87. Article 2 1 . By derogation of Article 6 ( 1 ), of Regulation (EEC) No 2721 /88 contracts and declarations signed according to this distillation can be presented for approvement by the competent intervention agency until 31 October 1992. 2. The quantities for agency, for which a contract of declaration has been signed and approved must be deli ­ vered to distillery not later than the 28 February 1 993 . 3 . The request of the acceptance of contracts and declarations must be accompanied by proof of the lodging This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1992. For the Commission Ray MAC SHARRY Member of the Commission